 



Exhibit 10.21
 
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
NORTHWEST BIOTHERAPEUTICS, INC.
WARRANT

      No.___BW-___   ___, 2007

This Certifies That, for value received and subject to the provisions set forth
in this amended and restated warrant (this “Warrant”), Toucan Partners, LLC,
with its principal office at 7600 Wisconsin Avenue, Suite 700, Bethesda, MD
20814, and/or its assigns (collectively, the “Holder”), is entitled to subscribe
for and purchase from Northwest Biotherapeutics, Inc., a Delaware corporation,
with its principal office at 17801 120th Avenue NE, Suite 101, Bothell,
Washington 98011 (the “Company”), such number of Exercise Shares as provided
herein at the Exercise Price (each subject to adjustment as provided herein).
This Warrant is amended and restated in its entirety as of April ___, 2007 (the
“Restatement Date”), and amends, restates and supersedes in full that certain
Warrant No. BW-___dated as of ___,, 200___issued by the Company in favor of the
Holder (the “Original Warrant”) issued pursuant to the terms of the Amended and
Restated Recapitalization Agreement, dated July 30, 2004, as amended on
October 22, 2004, November 10, 2004, December 27, 2004, January 26, 2005,
April 12, 2005, May 13, 2005, June 16, 2005, July 26, 2005, September 7, 2005
and November 14, 2005, by and among the Company and Toucan Capital Fund II, L.P.
(the “Recapitalization Agreement”).
     1. Definitions. Capitalized terms used but not defined herein shall have
the meanings set forth in the Recapitalization Agreement or Related
Recapitalization Document, as applicable. As used herein, the following terms
shall have the following respective meanings:
          (a) “Capital Stock” shall mean the securities for which this Warrant
is exercisable as provided in Section 2.2 hereof.
          (b) “Exercise Period” shall mean the period commencing on the date of
issuance of this Warrant and ending seven (7) years after the date of issuance
of this Warrant.
          (c) “Exercise Price” of this Warrant shall be equal to the conversion
price that would apply under Section 12.2 of the Note if Holder elected to
convert any principal and/or accrued interest under the Note into Capital Stock
of the Company, regardless of whether Holder does elect to make any such
conversion.
          (d) “Exercise Share” shall mean each of the shares of Capital Stock
for which this Warrants is exercisable. The warrant coverage shall be equal to
one hundred percent (100%) of the principal and accrued interest on the Note.
This Warrant shall be issued by the

1.



--------------------------------------------------------------------------------



 



Company upon execution of the Note. The number of warrant shares shall be equal
to the number of shares of Capital Stock that would be issuable to Holder, as
determined in accordance with Section 12.2 of the Note, if Holder elected to
convert the full principal and interest of the Note. For the avoidance of doubt,
the 100% warrant coverage will be effective regardless of whether or not Holder
elects to convert any or all of the principal and/or interest of the Note. This
Warrant will be fully vested and exercisable upon issuance, and will have an
exercise period of seven (7) years from the date of issuance. The number shares
of Capital Stock is based on the principal and accrued interest on that certain
___Amended and Restated Loan Agreement and 10% Promissory Note (the “Note”) of
even date herewith evidencing a loan from Holder in principal amount of
$xxx,xxx.xx that was originally advanced to the Company on ___, 200_.
     2. Exercise of Warrant. The rights represented by this Warrant may be
exercised in whole or in part at any time or times during the Exercise Period,
by delivery of the following to the Company at its address set forth above (or
at such other address as it may designate by notice in writing to the Holder):
          (a) An executed Notice of Exercise in the form attached hereto;
          (b) Payment of the Exercise Price either (i) in cash or by check, or
(ii) by cancellation of indebtedness; and
          (c) This Warrant.
     Upon the exercise of the rights represented by this Warrant, a certificate
or certificates for the Exercise Shares so purchased, registered in the name of
the Holder or persons affiliated with the Holder, if the Holder so designates,
shall be issued and delivered to the Holder within a reasonable time after the
rights represented by this Warrant shall have been so exercised. In the event
that this Warrant is being exercised for less than all of the then-current
number of Exercise Shares purchasable hereunder, the Company shall, concurrently
with the issuance by the Company of the number of Exercise Shares for which this
Warrant is then being exercised, issue a new Warrant exercisable for the
remaining number of Exercise Shares purchasable hereunder.
     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
     2.1 Net Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one Exercise Share is greater than the Exercise Price
(at the date of calculation as set forth below), in lieu of exercising this
Warrant by payment of cash, the Holder may elect to receive shares equal to the
value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with

2.



--------------------------------------------------------------------------------



 



the properly endorsed Notice of Exercise in which event the Company shall issue
to the Holder a number of Exercise Shares computed using the following formula:

         
X =
  Y (A-B)    
 
       
 
  A    

         
Where
  X =     the number of Exercise Shares to be issued to the Holder
 
       
 
  Y =   the number of Exercise Shares purchasable under the Warrant or, if only
a portion of the Warrant is being exercised, that portion of the Warrant being
canceled (at the date of such calculation)
 
       
 
  A =   the fair market value of one Exercise Share (at the date of such
calculation)
 
       
 
  B =   Exercise Price (as adjusted to the date of such calculation)

     For purposes of the above calculation, the fair market value of one
Exercise Share shall be determined by the Company’s Board of Directors in good
faith; provided, however, that in the event that this Warrant is exercised
pursuant to this Section 2.1 in connection with the Company’s initial public
offering of its Common Stock, the fair market value per share shall be the
product of (i) the per share offering price to the public of the Company’s
initial public offering, and (ii) the number of shares of Common Stock into
which each Exercise Share is convertible at the time of such exercise.
     2.2 Securities for Which Warrant is Exercisable. This Warrant shall be
exercisable, in whole or in part, and from time to time, for any Equity Security
and/or Debt Security and/or any combination thereof (collectively “Capital
Stock”), in each case that Holder shall designate in Holder’s sole discretion.
3. Covenants of the Company.
          3.1 Covenants as to Exercise Shares. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of the series of equity securities comprising the Exercise Shares and the
Company’s Common Stock to provide for the exercise of the rights represented by
this Warrant and the subsequent conversion of the Exercise Shares. If at any
time during the Exercise Period the number of authorized but unissued shares of
such series of the Company’s Capital Stock shall not be sufficient to permit
exercise of this Warrant or the subsequent conversion of the Exercise Shares,
then, in addition to such other remedies as may be available to Holder,
including, without limitation, the exercise of Holder’s right of first refusal
set forth in Section 2.7(f) of the Recapitalization Agreement, the Company will
take such corporate action as shall be necessary to increase its authorized but
unissued shares of such series of the Company’s equity securities or the
Company’s Common Stock, as appropriate, to such number of shares as shall be
sufficient for such purposes.

3.



--------------------------------------------------------------------------------



 



          3.2 Notices of Record Date. In the event of any taking by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, the Company shall mail to the Holder, at least ten (10) days
prior to the date specified herein, a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution.
          3.3 No Impairment. The Company shall not, by amendment of its Charter
or through a reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action,
omission or agreement, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed by the Company under and/or in
connection with this Warrant, but shall at all times in good faith use best
efforts to assist in carrying out of all the provisions of and/or relating to
this Warrant and in taking all such action as may be necessary or appropriate to
protect Holder’s rights, preferences and privileges under and/or in connection
with this Warrant against impairment. The Holder’s rights, preferences and
privileges granted under and/or in connection with this Warrant may not be
amended, modified or waived without the Holder’s prior written consent, and the
documentation providing for such rights, preferences and privileges will
specifically provide as such.
          3.4 Registration Rights. The Company agrees that the Underlying Shares
(as defined below) shall be “registrable securities” (or terms of similar
impact) under any agreement executed by the Company as part of the Anticipated
Equity Financing, or any other agreement executed by the Company in lieu of,
and/or in addition to, the Anticipated Equity Financing, in each case, for
purposes of providing registration rights under the Act to holders of shares of
Capital Stock, and the Company shall ensure that any such agreement conforms
with the requirements of this Section 3.4. Such registration rights may not be
amended, modified or waived without the prior written consent of the Holder.
     4. Representations of Holder.
          4.1 Acquisition of Warrant for Personal Account. The Holder represents
and warrants that it is acquiring the Warrant, the Exercise Shares and the
shares of Common Stock issuable upon conversion of the Exercise Shares (the
“Underlying Shares”) solely for its account for investment and not with a view
to or for sale or distribution of said Warrant, Exercise Shares or Underlying
Shares, or any part thereof except in compliance with applicable federal and
state securities laws. The Holder also represents that the entire legal and
beneficial interests of the Warrant, the Exercise Shares and the Underlying
Shares the Holder is acquiring is being acquired for, and will be held for, its
account only.
          4.2 Securities Are Not Registered.
               (a) The Holder understands that the Warrant, the Exercise Shares
and the Underlying Shares have not been registered under the Securities Act of
1933, as amended (the “Act”) on the basis that no distribution or public
offering of the stock of the Company is to be effected by the Holder. The Holder
realizes that the basis for the exemption may not be present if, notwithstanding
its representations, the Holder has a present intention of acquiring the
securities for a fixed or determinable period in the future, selling (in
connection with a

4.



--------------------------------------------------------------------------------



 



distribution or otherwise), granting any participation in, or otherwise
distributing the securities. The Holder has no such present intention.
               (b) The Holder recognizes that the Warrant, the Exercise Shares
and the Underlying Shares must be held indefinitely unless they are subsequently
registered under the Act or an exemption from such registration is available;
provided, however, the parties acknowledge and agree that the Company has an
obligation to register the Underlying Shares as provided in the Recapitalization
Agreement and the Convertible Preferred Stock Term Sheet.
               (c) The Holder is aware that neither the Warrant, the Exercise
Shares nor the Underlying Shares may be sold pursuant to Rule 144 adopted under
the Act unless certain conditions are met, including, among other things, the
existence of a public market for the shares, the availability of certain current
public information about the Company, the resale following the required holding
period under Rule 144 and the number of shares being sold during any three month
period not exceeding specified limitations.
          4.3 Disposition of Warrant, Exercise Shares and Underlying Shares.
               (a) The Holder further agrees not to make any disposition of all
or any part of the Warrant, the Exercise Shares or the Underlying Shares in any
event unless and until:
                    (i) The Company shall have received a letter secured by the
Holder from the Securities and Exchange Commission stating that no action will
be recommended to the Commission with respect to the proposed disposition;
                    (ii) There is then in effect a registration statement under
the Act covering such proposed disposition and such disposition is made in
accordance with said registration statement; or
                    (iii) The Holder shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and such
disposition shall not be contrary to any applicable federal and/or state
securities laws.
               (b) The Holder understands and agrees that all certificates
evidencing the shares to be issued to the Holder may bear the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
          4.4 Accredited Investor Status. The Holder is an “accredited investor”
as defined in Regulation D promulgated under the Act.

5.



--------------------------------------------------------------------------------



 



     5. Adjustment of Exercise Price and Exercise Shares.
          5.1 Changes in Securities. In the event of changes in the series of
equity securities of the Company comprising the Exercise Shares by reason of
stock dividends, splits, recapitalizations, reclassifications, combinations or
exchanges of shares, separations, reorganizations, liquidations, or the like,
the number and class of Exercise Shares available under the Warrant in the
aggregate and the Exercise Price shall be correspondingly adjusted to give the
Holder of the Warrant, on exercise for the same aggregate Exercise Price, the
total number, class, and kind of shares as the Holder would have owned had the
Warrant been exercised prior to the event and had the Holder continued to hold
such shares until after the event requiring adjustment. For purposes of this
Section 5, the “Aggregate Exercise Price” shall mean the aggregate Exercise
Price payable in connection with the exercise in full of this Warrant. The form
of this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.
          5.2 Automatic Conversion. Upon the automatic conversion of all
outstanding shares of the series of equity securities comprising the Exercise
Shares into Common Stock, if applicable, this Warrant shall become exercisable
for that number of shares of Common Stock of the Company into which the Exercise
Shares would then be convertible, so long as such shares, if this Warrant had
been exercised prior to such offering, would have been converted into shares of
the Company’s Common Stock pursuant to the Company’s Certificate of
Incorporation. In such case, all references to “Exercise Shares” shall mean
shares of the Company’s Common Stock issuable upon exercise of this Warrant, as
appropriate.
          5.3 Dilutive Issuances. Notwithstanding any other provision of this
Warrant or other documents, if at any time prior to exercise of this Warrant,
the Company issues or sells or is deemed to have issued or sold additional
shares of Capital Stock (including, without limitation in the event that the
nominal or effective price of Capital Stock is amended after initial issuance),
for a nominal or effective price less than the then effective Exercise Price (a
“Dilutive Issuance”), then and in each such case, as of the opening of business
on the date of such issue or sale, (or if later, the date on which the Exercise
Price is determined in accordance with Section 2 hereof) the then existing
Exercise Price shall be reduced to the price at which such shares are issued or
sold, or deemed to be issued or sold, and the number of Exercise Shares shall be
increased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased number of Warrant Shares shall be the
same as the aggregate Exercise Price payable for the Warrant Shares immediately
prior to such adjustment.. For purposes of this Section 5.3, the Company will be
deemed to have issued or sold additional shares of Capital Stock if it issues
any security or instrument convertible, exercisable or exchangeable for Capital
Stock, or if it promises, undertakes, commits, agrees or enters into any letter
of intent to do so (including by reducing the nominal or effective exercise
price or nominal or effective conversion price of a security exercisable,
convertible or exchangeable for Capital Stock). Notwithstanding the foregoing,
(i) no further adjustment of the Exercise Price shall be made as a result of the
actual issuance of shares of Capital Stock upon the conversion, exercise or
exchange of any such instrument or in satisfaction of any such undertaking,
commitment, agreement or letter of intent, and (ii) no adjustment of the
Exercise Price shall be made as a result of the actual issuance of any shares of
Common Stock pursuant to either (X) the exercise of those certain options to
purchase up to 35,000 shares of Common Stock at a purchase price of

6.



--------------------------------------------------------------------------------



 



$0.0001 per share that were outstanding on April 26, 2004 and held by members of
the Board of Directors of the Company; or (Y) the exercise of the Initial Bridge
Warrants.
          5.4 Certificate of Adjustments. Upon each adjustment of the Exercise
Price and/or Exercise Shares, the Company shall promptly notify the Holder in
writing and furnish the Holder with a certificate of its Chief Financial Officer
setting forth such adjustment and the facts upon which such adjustment is based.
     6. Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) to be issued upon exercise of this Warrant
shall be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share. If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then current fair market value of one Exercise Share by such fraction.
     7. Transfer of Warrant. Subject to applicable laws, this Warrant and all
rights hereunder are transferable, in whole or in part, at any time or times by
the Holder, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign a
customary investment letter in form and substance reasonably satisfactory to the
Company.
     8. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
     9. Amendment. Any term of this Warrant may be amended or waived only with
the written consent of the Company and the Holder.
     10. Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given upon actual delivery to the
recipient. All communications shall be sent to the Company and to the Holder at
the addresses listed on the signature page hereof or at such other address as
the Company or Holder may designate by ten (10) days advance written notice to
the other parties hereto.
     11. Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by and construed under the laws of the State of
Delaware as applied to agreements among Delaware residents, made and to be
performed entirely within the State of Delaware without giving effect to
conflicts of laws principles.
[Signature Page Follows]

7.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Warrant to be executed by
its duly authorized officer as of the date first written above.

                  Northwest Biotherapeutics, Inc.    
 
           
 
  By:        
 
           
 
                Name: Alton Boynton    
 
                Title: President    
 
           
 
  Address:   17801 120th Avenue NE    
 
      Suite 101    
 
      Bothell, WA 98011    
 
      Fax: (425) 608-3009    

          ACKNOWLEDGED AND AGREED:    
 
        Toucan Partners, LLC    
 
       
By:
       
 
       
 
        Name: Linda Powers    
 
        Title: Managing Member    
 
       
Address:
  7600 Wisconsin Avenue    
 
  Suite 700    
 
  Bethesda, MD 20814    
 
  Fax: (240) 497-4065    

[Signature Page to Warrant No. BW-13]

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: Northwest Biotherapeutics, Inc.
     (1) • •The undersigned hereby elects to purchase ___shares of ___(the
“Exercise Shares”) of Northwest Biotherapeutics, Inc. (the “Company”) pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.
          • • The undersigned hereby elects to purchase ___shares of ___(the
“Exercise Shares”) of Northwest Biotherapeutics, Inc. (the “Company”) pursuant
to the terms of the net exercise provisions set forth in Section 2.1 of the
attached Warrant, and shall tender payment of all applicable transfer taxes, if
any.
     (2) Please issue a certificate or certificates representing said Exercise
Shares in the name of the undersigned or in such other name as is specified
below:
 
(Name)
 
 
(Address)
     (3) The undersigned represents that (i) the aforesaid Exercise Shares are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares,
except in accordance with applicable federal and state securities laws; (ii) the
undersigned is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision regarding its investment in the Company; (iii) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (iv) the undersigned understands that Exercise
Shares issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (v) the undersigned is aware that the aforesaid
Exercise Shares may not be sold pursuant to Rule 144 adopted under the
Securities Act unless certain conditions are met and until the undersigned has
held the shares for the number of years prescribed by Rule 144, that among the
conditions for use of the Rule is the availability of current information to the
public about the Company; and (vi) the undersigned agrees not to make any
disposition of all or any part of the aforesaid shares of Exercise Shares unless
and until there is then in effect a registration statement under the Securities
Act covering such proposed disposition or unless such transaction is in
compliance with applicable federal and state securities laws.

     
 
   
(Date)
  (Signature)
 
   
 
   
 
  (Print name)

1.



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
     For Value Received, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

     
Name:
   
 
   
 
  (Please Print)

     
Address:
   
 
   
 
  (Please Print)

Dated: __________, 20__

     
Holder’s Signature:
   
 
 
 
 

     
Holder’s Address:
   
 
 
 
 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

2.



--------------------------------------------------------------------------------



 



SCHEDULE 14.5
CONSENTS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.6
CAPITALIZATION, FULLY DILUTED(1)

         
Common Stock as of 12/21/06 (per Mellon Investors Services)
    65,241,287  
Stock Options Outstanding as of 12/21/06
    773,510  
Warrants
    21,374,881  
 
       
Total fully diluted shares
    87,389,678  

 

(1)   Table excludes securities issued or issuable to Toucan.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.8
LITIGATION
On February 3, 2006, Soma Partners, LLC filed another notice of appeal with the
Supreme Court of the State of New York. As of the date of this agreement, the
Supreme Court of New York has yet to act on this matter. On December 30,
2005,The Supreme Court of the State of New York dismissed Soma’s petition,
denying Soma’s August 29, 2005 motion to vacate the May 24, 2005 award in the
Company’s favor. The Company will continue to vigorously oppose such claims.
Two former members of the Company’s management, who participated as lenders in
the Company’s management loans have claimed that they are entitled to receive,
for no additional cash consideration, an aggregate of up to approximately
9.5 million additional shares of our common stock due to the alleged triggering
of an anti-dilution provision in the warrant agreements. The Company does not
believe that these claims have merit, and intends to vigorously oppose such
claims.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.9
NO LIENS
     1. The Equipment Lessors listed below have security interests in equipment
subject to their respective leases (amounts due are as of March 27, 2007).

                  CAPITAL LEASES:   TOTAL AMOUNT   CAPITAL LEASES   AMOUNT DUE  
IOS Capital
  $21,789   Canon IR5000N     3,105  
 
             
 
      Total   $ 3,105  
 
             

     2. Pursuant to RCW 60.72.010, Maker’s landlord, Benaroya Capital Company,
LLC, under its premises lease has a statutory landlord lien. This is a statutory
lien of general application for all landlords and covers up to two months’ rent.
This lien would be triggered upon a default in payment of rent. Maker is not
delinquent as to any rent due under its premises lease. This lease is
terminated, but Maker is seeking a final release letter.
     3. A $400,000 Loan Agreement, Security Agreement and 10% Convertible,
Secured Promissory Notes dated November 14, 2005, a $250,000 Loan Agreement,
Security Agreement and 10% Convertible, Secured Promissory Notes dated
December 30, 2005, as amended and a $300,000 Loan Agreement, Security Agreement
and 10% Convertible, Secured Promissory Notes dated March 9, 2006, as amended,
respectively; plus accrued interest thereon, and secured by a security interest
in Maker’s assets issued to Toucan.
     4. A License Agreement dated July 1, 2003 with Dako Cytomation for
worldwide research and diagnostic immunohistochemical (IHC) market. Hybridoma
Cell Line, Monoclonal Antibody (MAb) to Prostate Specific Membrane Antigen
(PSMA), Clone IG3.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.11
NO OTHER SECURITY INTERESTS OR ENCUMBRANCES
1. (a) The Equipment Lessors listed below have security interests in equipment
subject to their respective leases (amounts due are as of March 27, 2007).

                  CAPITAL LEASES:   TOTAL AMOUNT   CAPITAL LEASES   AMOUNT DUE  
IOS Capital
  $21,789   Canon IR5000N     3,105  
 
             
 
      Total   $ 3,105  
 
             

          (b) A License Agreement dated July 1, 2003 with Dako Cytomation for
worldwide research and diagnostic immunohistochemical (IHC) market. Hybridoma
Cell Line, Monoclonal Antibody (MAb) to Prostate Specific Membrane Antigen
(PSMA), Clone IG3.
     2. Pursuant to RCW 60.72.010, Maker’s landlord, Benaroya Capital Company,
LLC, under its premises lease has a statutory landlord lien. This is a statutory
lien of general application for all landlords and covers up to two months’ rent.
This lien would be triggered upon a default in payment of rent. Maker is not
delinquent as to any rent due under its premises lease.
     3. This lease is terminated, but Maker is seeking a final release letter.
     4. A $400,000 Loan Agreement, Security Agreement and 10% Convertible,
Secured Promissory Notes dated November 14, 2005, a $250,000 Loan Agreement,
Security Agreement and 10% Secured Promissory Notes dated December 30, 2005, as
amended and a $300,000 Loan Agreement, Security Agreement and 10% Secured
Promissory Notes dated March 9, 2006, as restated and amended, respectively;
plus accrued interest thereon, and secured by a security interest in Maker’s
assets issued to Toucan.
* All the holders of the 10% Convertible Secured Notes are parties to a
Subordination Agreement with Toucan executed concurrent with
the            Recapitalization Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.14(A)
SEC FILINGS
1. Maker did not file on a timely basis its annual report on Form 10-K with the
SEC for its fiscal years ended December 31, 2003 and 2005.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.15
LIABILITIES
As of March 27, 2007, Maker has the following accrued liabilities: (i) amounts
payable to Cognate Therapeutics and Investor, (ii) Maker’s aggregate accrued,
contingent and/or other liabilities of any nature, either mature or immature, as
of the date hereof, not in excess of $1,000,000 (excluding amounts payable to
Cognate and Investor), of which (a) approximately $388,000 are currently due
payables (including, without limitation, approximately $128,000 for attorney
fees), (b) $1,500 are the aggregate balances of capital leases payable in
monthly installments the last of which is to be paid in May 2007, (c) $175,000
represents estimated accruals for payables to European consultants, (d) $110,000
represents estimated accruals for payables related to clinical trials, (e)
$190,000 represents estimated other accounts payable and accruals for SEC
filings and other, (e) $35,000 are accrued payroll and (f) $100,000 are accrued
vacation and sick pay.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Warrant

 